DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on April 20, 2022, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings, filed on April 20, 2022, are accepted.

Specification
The specification, filed on April 20, 2022, is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, 9, 11, 13 – 15, and 20 – 21 of U.S. Patent No. 11386017. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 in the present application are obvious by claims 1 – 3, 6, 9, 11, 13 – 15, and 20 – 21 in the issued patent.

17/724,743
16/232,143
1. A computing device comprising: an accelerator device to: provide a unique device identifier to an accelerator services enclave (ASE) of a processor of the computing device; authenticate with the ASE by: performing a secure key exchange with the ASE to establish a shared secret tunnel key; verifying an enclave certificate of the ASE; and providing an attestation response to the ASE indicative of an accelerator device configuration; establish a secure channel with the ASE protected by the shared secret tunnel key; receive bitstream image key and bitstream data key from the ASE via the secure channel; program the accelerator device via the secure channel using the bitstream image key; and exchange data with a tenant enclave of the processor, the data protected by the bitstream data key.
1. A computing device comprising: a processor communicably coupled to an accelerator device, the processor to host an accelerator services enclave comprising a first trusted execution environment and utilize the accelerator services enclave to: receive a unique device identifier from the accelerator device; validate a device certificate for the unique device identifier in response to receipt of the unique device identifier; authenticate the accelerator device in response to validation of the device certificate, wherein to authenticate the accelerator device comprises to receive attestation information indicative of a device configuration of the accelerator device; validate the attestation information based on the device certificate; establish a secure channel with the accelerator device in response to validation of the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the accelerator services enclave is protected by hardware protection circuitry of the processor while being executed or while being stored in a protected cache memory of the processor.

3. The computing device of claim 1, wherein: to authenticate the accelerator device comprises to perform a secure key exchange with the accelerator device to establish a shared secret key; and to establish the secure channel comprises to complete the secure key exchange to establish the secure channel protected by the shared secret key.
2. The computing device of claim 1, wherein the ASE to validate a device certificate for the accelerator device, wherein the ASE to request the device certificate from a certificate service using the unique device identifier.
2. The computing device of claim 1, wherein the accelerator services enclave is further to request the device certificate for the unique device identifier from a certificate service.
3. The computing device of claim 2, wherein the ASE to authenticate the accelerator device in response to validation of the device certificate, and wherein the ASE to authenticate the accelerator device using attestation information indicative of the accelerator device configuration of the accelerator device.
1. A computing device comprising: a processor communicably coupled to an accelerator device, the processor to host an accelerator services enclave comprising a first trusted execution environment and utilize the accelerator services enclave to: receive a unique device identifier from the accelerator device; validate a device certificate for the unique device identifier in response to receipt of the unique device identifier; authenticate the accelerator device in response to validation of the device certificate, wherein to authenticate the accelerator device comprises to receive attestation information indicative of a device configuration of the accelerator device; validate the attestation information based on the device certificate; establish a secure channel with the accelerator device in response to validation of the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the accelerator services enclave is protected by hardware protection circuitry of the processor while being executed or while being stored in a protected cache memory of the processor.
4. The computing device of claim 3, wherein ASE to validate the attestation information by comparing the attestation information indicative of the device configuration to device configuration data of the device certificate.
1. A computing device comprising: a processor communicably coupled to an accelerator device, the processor to host an accelerator services enclave comprising a first trusted execution environment and utilize the accelerator services enclave to: receive a unique device identifier from the accelerator device; validate a device certificate for the unique device identifier in response to receipt of the unique device identifier; authenticate the accelerator device in response to validation of the device certificate, wherein to authenticate the accelerator device comprises to receive attestation information indicative of a device configuration of the accelerator device; validate the attestation information based on the device certificate; establish a secure channel with the accelerator device in response to validation of the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the accelerator services enclave is protected by hardware protection circuitry of the processor while being executed or while being stored in a protected cache memory of the processor.
5. The computing device of claim 1, wherein the accelerator device to program the accelerator device further comprises the accelerator device to: receive an encrypted bitstream image from the ASE; decrypted the encrypted bitstream image using the bitstream image key; and install the decrypted bitstream image to the accelerator device.
11. The computing device of claim 1, wherein the accelerator services enclave is further to: receive an encrypted bitstream image and a bitstream image key from the tenant enclave in response to authentication of the tenant enclave; decrypt the encrypted bitstream image with the bitstream image key to recover a bitstream image; determine whether the bitstream image satisfies an owner policy; and program the accelerator device with the encrypted bitstream image in response to a determination that the bitstream image satisfies the owner policy.
6. The computing device of claim 1, wherein the unique device identifier is based on a physical unclonable function (PUF) of the accelerator device.
6. The computing device of claim 1, wherein to receive the unique device identifier comprises to receive a device identifier based on a physical unclonable function (PUF) of the accelerator device.
7. The computing device of claim 1, wherein the ASE is further to: authenticate a tenant enclave hosting a tenant application; and securely receive the bitstream data key from the tenant enclave in response to authentication of the tenant enclave, wherein the tenant enclave to securely exchange the data between the tenant application and the accelerator device.
1. A computing device comprising: a processor communicably coupled to an accelerator device, the processor to host an accelerator services enclave comprising a first trusted execution environment and utilize the accelerator services enclave to: receive a unique device identifier from the accelerator device; validate a device certificate for the unique device identifier in response to receipt of the unique device identifier; authenticate the accelerator device in response to validation of the device certificate, wherein to authenticate the accelerator device comprises to receive attestation information indicative of a device configuration of the accelerator device; validate the attestation information based on the device certificate; establish a secure channel with the accelerator device in response to validation of the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the accelerator services enclave is protected by hardware protection circuitry of the processor while being executed or while being stored in a protected cache memory of the processor.
8. The computing device of claim 1, wherein the accelerator device comprises a field-programmable gate array (FPGA).
9. The computing device of claim 7, wherein: the accelerator device comprises a field-programmable gate array (FPGA); and the accelerator services enclave is further to: establish the bitstream image key; and program the accelerator device with an encrypted bitstream image in response to secure communication of the bitstream image key to the accelerator device, wherein the encrypted bitstream image is encrypted by the bitstream image key.  

9. The computing device of claim 1, wherein the ASE comprises a secure enclave established with secure enclave support of the processor of the computing device.
13. The computing device of claim 1, wherein the trusted execution environment comprises a secure enclave established with secure enclave support of a processor of the computing device.
10. A method comprising: providing, by an accelerator device of a computing device, a unique device identifier to an accelerator services enclave (ASE) of a processor of the computing device; authenticating with the ASE by: performing a secure key exchange with the ASE to establish a shared secret tunnel key; verifying an enclave certificate of the ASE; and providing an attestation response to the ASE indicative of an accelerator device configuration; establishing a secure channel with the ASE protected by the shared secret tunnel key; receiving bitstream image key and bitstream data key from the ASE via the secure channel; programming the accelerator device via the secure channel using the bitstream image key; and exchanging data with a tenant enclave of the processor, the data protected by the bitstream data key.
14. A method comprising: receiving, by a first trusted execution environment of a computing device, a unique device identifier from an accelerator device of the computing device; validating, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticating, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validating, by the first trusted execution environment, the attestation information based on the device certificate; establishing, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticating a tenant enclave comprising a second trusted execution environment hosted by a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receiving a bitstream image key and a data key from the tenant enclave; securely communicating, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and programming the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
11. The method of claim 10, wherein the ASE to validate a device certificate for the accelerator device, wherein the ASE to request the device certificate from a certificate service using the unique device identifier.
15. The method of claim 14, further comprising requesting, by the first trusted execution environment, the device certificate for the unique device identifier from a certificate service.
12. The method of claim 11, wherein the ASE to authenticate the accelerator device in response to validation of the device certificate, and wherein the ASE to authenticate the accelerator device using attestation information indicative of the accelerator device configuration of the accelerator device.
14. A method comprising: receiving, by a first trusted execution environment of a computing device, a unique device identifier from an accelerator device of the computing device; validating, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticating, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validating, by the first trusted execution environment, the attestation information based on the device certificate; establishing, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticating a tenant enclave comprising a second trusted execution environment hosted by a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receiving a bitstream image key and a data key from the tenant enclave; securely communicating, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and programming the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
13. The method of claim 12, wherein ASE to validate the attestation information by comparing the attestation information indicative of the device configuration to device configuration data of the device certificate.
14. A method comprising: receiving, by a first trusted execution environment of a computing device, a unique device identifier from an accelerator device of the computing device; validating, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticating, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validating, by the first trusted execution environment, the attestation information based on the device certificate; establishing, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticating a tenant enclave comprising a second trusted execution environment hosted by a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receiving a bitstream image key and a data key from the tenant enclave; securely communicating, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and programming the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
14. The method of claim 10, wherein the accelerator device to program the accelerator device further comprises the accelerator device to: receive an encrypted bitstream image from the ASE; decrypted the encrypted bitstream image using the bitstream image key; and install the decrypted bitstream image to the accelerator device.
11. The computing device of claim 1, wherein the accelerator services enclave is further to: receive an encrypted bitstream image and a bitstream image key from the tenant enclave in response to authentication of the tenant enclave; decrypt the encrypted bitstream image with the bitstream image key to recover a bitstream image; determine whether the bitstream image satisfies an owner policy; and program the accelerator device with the encrypted bitstream image in response to a determination that the bitstream image satisfies the owner policy.
15. The method of claim 10, wherein the ASE is further to: authenticate a tenant enclave hosting a tenant application; and securely receive the bitstream data key from the tenant enclave in response to authentication of the tenant enclave, wherein the tenant enclave to securely exchange the data between the tenant application and the accelerator device.
14. A method comprising: receiving, by a first trusted execution environment of a computing device, a unique device identifier from an accelerator device of the computing device; validating, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticating, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validating, by the first trusted execution environment, the attestation information based on the device certificate; establishing, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticating a tenant enclave comprising a second trusted execution environment hosted by a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receiving a bitstream image key and a data key from the tenant enclave; securely communicating, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and programming the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
16. A non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: provide, by an accelerator device of a computing device, a unique device identifier to an accelerator services enclave (ASE) of a processor of the computing device; authenticate with the ASE by: performing a secure key exchange with the ASE to establish a shared secret tunnel key; verifying an enclave certificate of the ASE; and providing an attestation response to the ASE indicative of an accelerator device configuration; establish a secure channel with the ASE protected by the shared secret tunnel key; receive bitstream image key and bitstream data key from the ASE via the secure channel; program the accelerator device via the secure channel using the bitstream image key; and exchange data with a tenant enclave of the processor, the data protected by the bitstream data key.
20. One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: receive, by a first trusted execution environment of the computing device, a unique device identifier from an accelerator device of the computing device; validate, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticate, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validate, by the first trusted execution environment, the attestation information based on the device certificate; establish, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
17. The non-transitory computer-readable storage media of claim 16, wherein the ASE to validate a device certificate for the accelerator device, wherein the ASE to request the device certificate from a certificate service using the unique device identifier.
21. The one or more non-transitory computer-readable storage media of claim 20, wherein the plurality of instructions, in response to being executed, cause the computing device to request, by the first trusted execution environment, the device certificate for the unique device identifier from a certificate service.
18. The non-transitory computer-readable storage media of claim 17, wherein ASE to validate attestation information by comparing the attestation information indicative of the accelerator device configuration to device configuration data of the device certificate.
20. One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: receive, by a first trusted execution environment of the computing device, a unique device identifier from an accelerator device of the computing device; validate, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticate, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validate, by the first trusted execution environment, the attestation information based on the device certificate; establish, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.
19. The non-transitory computer-readable storage media of claim 16, wherein the accelerator device to program the accelerator device further comprises the accelerator device to: receive an encrypted bitstream image from the ASE; decrypted the encrypted bitstream image using the bitstream image key; and install the decrypted bitstream image to the accelerator device.
11. The computing device of claim 1, wherein the accelerator services enclave is further to: receive an encrypted bitstream image and a bitstream image key from the tenant enclave in response to authentication of the tenant enclave; decrypt the encrypted bitstream image with the bitstream image key to recover a bitstream image; determine whether the bitstream image satisfies an owner policy; and program the accelerator device with the encrypted bitstream image in response to a determination that the bitstream image satisfies the owner policy.
20. The non-transitory computer-readable storage media of claim 16, wherein the ASE is further to: authenticate a tenant enclave hosting a tenant application; and securely receive the bitstream data key from the tenant enclave in response to authentication of the tenant enclave, wherein the tenant enclave to securely exchange the data between the tenant application and the accelerator device.
20. One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: receive, by a first trusted execution environment of the computing device, a unique device identifier from an accelerator device of the computing device; validate, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier; authenticate, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device; validate, by the first trusted execution environment, the attestation information based on the device certificate; establish, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information; authenticate a tenant enclave comprising a second trusted execution environment hosted by the a processor of the computing device, wherein the tenant enclave is hosted by the processor and comprises a tenant application; in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and program the accelerator device via the secure channel using the bitstream image key; wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170006030 A1 to Krishnamoorthy, (hereinafter, “Krishnamoorthy”) in view of US 20170024570 A1 to Pappachan et al., (hereinafter, “Pappachan”).
Regarding claim 1, Krishnamoorthy teaches a computing device comprising: an accelerator device to: provide a unique device identifier to an accelerator services enclave (ASE) of a processor of the computing device; [Krishnamoorthy, para. 28 discloses, the request may comprise a digital certificate for use in authenticating the particular device. In an example scenario, the information may comprise, for example, a key that may be used in encryption and/or decryption of data. In an example scenario, the key may be the public key of a public-private key pair. A device security server receives the request in the environment, generates a unique device identifier, stores the information from the request with the device identifier, and responds with the unique device identifier. In an example embodiment, the device registration process may further involve generating a certificate which, in an example embodiment, may be stored in association with the device identifier. In an alternate embodiment, a certificate may be generated and communicated to the manufacturer, but not associated with a particular device identifier.] authenticate with the ASE by: performing a secure key exchange with the ASE to establish a shared secret tunnel key; [Krishnamoorthy, para. 28 discloses When a device subsequently attempts to access the device communication environment, the device provides the generated unique device identifier and may provide data that has been encrypted using the private key that corresponds to the public key. The device security server authenticates the particular device by decrypting the data using the public key. In an embodiment, the request from the device may also comprise a certificate that the device security server may compare to the certificate that was earlier generated and may have been stored in association with the particular device. Para. 104 discloses device 130 may have encrypted a known data item using its private key of the public-private key pair that was identified and stored with security server 146 during device registration. During the authentication process, gateway server 140 may retrieve the public key from security server 146 and use it to decrypt the received encrypted data. Gateway server 140 evaluates the unencrypted data to determine if the data was, in fact, encrypted using the private key corresponding to the registered public key and, therefore, received from the actual registered device.] verifying an enclave certificate of the ASE; [Krishnamoorthy, para. 87 discloses device security server 146 associates the generated device identifier with the related identifying information for the particular device. For example, device security server 146 may store the device identifier in association with the device identifying information (e.g., device serial number, MAC address, etc.) and any authentication information (e.g., a public key or digital certificate) that was provided in the request. Likewise, device security server 146 may associate any public key certificate that may have been generated with the device identifier.] and providing an attestation response to the ASE indicative of an accelerator device configuration; [Krishnamoorthy, para. 88 discloses the response from device security server 146 may further provide environment authentication information that the device 130 may use to authenticate that it is connecting to the communication environment 110, as opposed to another system. The additional information provided in the response may comprise, for example, a public key that corresponds to a private key that is maintained in secrecy by the device security server 146. When the device 130 subsequently attempts to access the environment 110, the device 130 may use the public key to decrypt data that is sent by the device communication system 110 so as to authenticate that the device has connected to the intended system.] establish a secure channel with the ASE protected by the shared secret tunnel key; [Krishnamoorthy, para. 104 discloses device 130 may have encrypted a known data item using its private key of the public-private key pair that was identified and stored with security server 146 during device registration. During the authentication process, gateway server 140 may retrieve the public key from security server 146 and use it to decrypt the received encrypted data. Gateway server 140 evaluates the unencrypted data to determine if the data was, in fact, encrypted using the private key corresponding to the registered public key and, therefore, received from the actual registered device. Para. 105 discloses device 130 may request a certificate from gateway server 140. In response, gateway server 140 and/or device security server 146 may generate and/or retrieve a certificate. In an example embodiment, gateway server 140 and/or device security server 146 may generate and transmit a certificate by encrypting a known data item using a private key that corresponds to a public key that may have been exchanged with the device during the registration process.], but Krishnamoorthy does not teach receive bitstream image key and bitstream data key from the ASE via the secure channel; program the accelerator device via the secure channel using the bitstream image key; and exchange data with a tenant enclave of the processor, the data protected by the bitstream data key.
However, Pappachan does teach receive bitstream image key and bitstream data key from the ASE via the secure channel; [Pappachan, para. 24 discloses the crypto engine programming support 126 allows the processor 120 to program the cryptographic engine 140 to provide cryptographic protection of I/O data. In particular, the processor 120 may enable or disable encryption for certain I/O channels, and may securely provide encryption keys to the cryptographic engine 140.Para. 31 discloses the cryptographic engine 140 snoops all DMA transactions generated by the I/O controllers 144 to the memory 132. On each transaction to or from a device 146 capable of participating in trusted I/O, the cryptographic engine 140 references the CID table 142 to find the CID corresponding to the DMA channel in the CID table 142. A match indicates that the channel is currently protected and that the cryptographic engine 140 should use the channel key associated with the channel to protect the data written to and/or the data read from memory 132 (depending on the direction of the channel).] program the accelerator device via the secure channel using the bitstream image key; [Pappachan, para. 41 discloses The CEE 304 may be embodied as a secure enclave that communicates with the crypto engine driver 314 to program encryption keys and DMA channel information into the cryptographic engine 140 on behalf of an application enclave 302 and/or DDE 306 (for example, using the EBINDTIO processor instruction of the crypto engine programming support 126). The crypto engine driver 314 may be embodied as an unprotected kernel-mode driver that programs the cryptographic engine 140 (for example, using the UNWRAP processor instruction of the crypto engine programming support 126).] and exchange data with a tenant enclave of the processor, the data protected by the bitstream data key. [Pappachan, para. 23 discloses code and data included in the secure enclave may be protected by hardware protection mechanisms of the processor 120 while being executed or while being stored in certain protected cache memory of the processor 120. The code and data included in the secure enclave may be encrypted when stored in a shared cache or the main memory 132. The secure enclave support 124 may be embodied as a set of processor instruction extensions that allows the processor 120 to establish one or more secure enclaves in the memory 132.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Pappachan’s system with Krishnamoorthy’s system, with a motivation to securely access the I/O devices 146 associated with the requested secure usage. The method 400 may be repeatedly executed, for example after each platform reset or at other appropriate times. [Pappachan, para. 54]

As per claim 2, modified Krishnamoorthy teaches the computing device of claim 1, wherein the ASE to validate a device certificate for the accelerator device, wherein the ASE to request the device certificate from a certificate service using the unique device identifier. [Krishnamoorthy, para. 40 discloses upon receipt of requests from devices, the gateway server that was identified by the load balancer server and at which the request was received may communicate with the device security server and with the device to confirm that the device is registered with the system and not otherwise excluded from communicating with the system. In an example embodiment, the gateway server may forward to the device security server a device identifier received with the request along with any information that may be used to authenticate the device. The device security server may perform a handshake with the device via the gateway server in order to confirm that the device is, in fact, registered and eligible to communicate with the communication system.]

As per claim 3, modified Krishnamoorthy teaches the computing device of claim 2, wherein the ASE to authenticate the accelerator device in response to validation of the device certificate, [Krishnamoorthy, para. 87 discloses device security server 146 associates the generated device identifier with the related identifying information for the particular device. For example, device security server 146 may store the device identifier in association with the device identifying information (e.g., device serial number, MAC address, etc.) and any authentication information (e.g., a public key or digital certificate) that was provided in the request. Likewise, device security server 146 may associate any public key certificate that may have been generated with the device identifier.] and wherein the ASE to authenticate the accelerator device using attestation information indicative of the accelerator device configuration of the accelerator device. [Krishnamoorthy, para. 88 discloses the response from device security server 146 may further provide environment authentication information that the device 130 may use to authenticate that it is connecting to the communication environment 110, as opposed to another system. The additional information provided in the response may comprise, for example, a public key that corresponds to a private key that is maintained in secrecy by the device security server 146. When the device 130 subsequently attempts to access the environment 110, the device 130 may use the public key to decrypt data that is sent by the device communication system 110 so as to authenticate that the device has connected to the intended system.]

As per claim 4, modified Krishnamoorthy teaches the computing device of claim 3, wherein ASE to validate the attestation information by comparing the attestation information indicative of the device configuration to device configuration data of the device certificate. [Krishnamoorthy, para. 103 discloses Gateway server 140 may communicate with device security server 146 in order to confirm that the received certificate matches the certificate that was previously created during the device registration processing as described above in connection with FIG. 5. In an example embodiment, gateway server 140 may issue a request, which may include the device identifier, to the device security server 146 and receive a corresponding certificate. In an alternate embodiment, the request to the device security server 146 may simply identify the certificate without specifying a particular device identifier, Gateway server 140 may compare the certificate received from the device 130 with the certificate received from the device security server 146. Para. 100 discloses device security server 146 will have stored thereon for a particular device, information specifying the unique device identifier, authentication information such as a public key, a public key certificate where one has been requested and created, information provided by the manufacturer identifying the device (e.g., a serial number), and information identifying the particular entity associated with the device.]

Regarding claim 5, modified Krishnamoorthy teaches the computing device of claim 1, but Krishnamoorthy does not teach wherein the accelerator device to program the accelerator device further comprises the accelerator device to: receive an encrypted bitstream image from the ASE; decrypted the encrypted bitstream image using the bitstream image key; and install the decrypted bitstream image to the accelerator device.
However, Pappachan does teach wherein the accelerator device to program the accelerator device further comprises the accelerator device to: receive an encrypted bitstream image from the ASE; [Pappachan, para. 49 discloses the computing device 100 loads a trusted application 302. The trusted application 302 consumes or otherwise uses a trusted usage of the I/O devices 146. For example, a trusted application 302 may use trusted keyboard input, for example to receive user passwords or other sensitive information. As shown in FIG. 3, the trusted application 302 may be embodied as an application enclave 302 that is protected with the secure enclave support 124 of the processor 120. In block 424, the trusted application 302 initializes protected DMA channels for use with the I/O devices 146 associated with the trusted usage. The trusted application 302 may use the crypto engine programming support 126 of the processor 120 to program the cryptographic engine 140 to protect DMA channels associated with one or more I/O devices 146. ] decrypted the encrypted bitstream image using the bitstream image key; [Pappachan, para. 57 discloses the security engine 138 may transmit the data over a protected DMA channel to the TIO software component, and the cryptographic engine 140 will encrypt the data with the key assigned to the DMA channel, which is also known to the TIO software component. Therefore, only the TIO software component may decrypt the value in the IFP fuse returned by the security engine 138.] and install the decrypted bitstream image to the accelerator device. [Pappachan, para. 49 discloses the trusted application 302 may be embodied as an application enclave 302 that is protected with the secure enclave support 124 of the processor 120. In block 424, the trusted application 302 initializes protected DMA channels for use with the I/O devices 146 associated with the trusted usage. The trusted application 302 may use the crypto engine programming support 126 of the processor 120 to program the cryptographic engine 140 to protect DMA channels associated with one or more I/O devices 146. ]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Pappachan’s system with Krishnamoorthy’s system, with a motivation to securely access the I/O devices 146 associated with the requested secure usage. The method 400 may be repeatedly executed, for example after each platform reset or at other appropriate times. [Pappachan, para. 54]

As per claim 8, modified Krishnamoorthy teaches the computing device of claim 1, wherein the accelerator device comprises a field-programmable gate array (FPGA). [Krish, para. 243 discloses some or all of the systems and/or modules may be implemented or provided in other ways, such as at least partially in firmware and/or hardware, including, but not limited to, one or more application-specific integrated circuits (ASICs), standard integrated circuits, controllers (e.g., by executing appropriate instructions, and including microcontrollers and/or embedded controllers), field-programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), etc.]

As per claim 9, modified Krishnamoorthy teaches the computing device of claim 1, wherein the ASE comprises a secure enclave established with secure enclave support of the processor of the computing device. [Krish, para. 25 discloses a device communication environment that allows for devices to communicate with services accessible via the environment and allows for services to communicate with the devices via the environment. Devices that have been registered with the device communication environment may forward requests to the environment. For example, a device such as a dishwasher may communicate a request that its operating characteristics be communicated to a network services server accessible by the environment. A gateway server, which may be one of a plurality of gateway servers, may be identified to process the particular request. The identified gateway sever communicates with a device registry server to identify an executable function that corresponds to the request. For example, the device registry server may identify a particular function executable on a particular network service that corresponds to the particular request to communicate operating characteristics by the particular dishwasher .The gateway server requests that the identified function be communicated to the appropriate network service]

	Regarding claims 10 and 16, they recite features similar to features within claim 1, therefore, they are rejected in a similar manner.

Regarding claims 11 and 17, they recite features similar to features within claim 2, therefore, they are rejected in a similar manner.

Regarding claim 12, it recites features similar to features within claim 3, therefore, it is rejected in a similar manner.

	Regarding claims 13 and 18, they recite features similar to features within claim 4, therefore, they are rejected in a similar manner.

Regarding claims 14 and 19, they recite features similar to features within claim 5, therefore, they are rejected in a similar manner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170006030 A1 to Krishnamoorthy, (hereinafter, “Krishnamoorthy”) in view of US 20170024570 A1 to Pappachan et al., (hereinafter, “Pappachan”) in further view of US 10057243 A1 to Kumar at al., (hereinafter, “Kumar”).
Regarding claim 6, modified Krishnamoorthy teaches the computing device of claim 1, but modified Krishnamoorthy does not teach wherein the unique device identifier is based on a physical unclonable function (PUF) of the accelerator device.
However, Kumar does teach wherein the unique device identifier is based on a physical unclonable function (PUF) of the accelerator device. [Kumar, col. 8 lines 63 - 64 discloses a device authentication artifact such as a Physically Unclonable Function (PUF) generated device unique identifier.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Kumar’s system with modified Krish’s system, with a motivation to be an immutable static identifier or regenerated dynamically at power-on using a PUF engine on the device. [Kumar, Col. 8 lines 65 – 67]

Allowable Subject Matter
Claims 7, 15, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Pertinent prior art made of record however not relied upon includes:
US 10419931 B1 to Sohail et al.
“Systems, methods, and articles of manufacture comprising processor-readable storage media are provided for implementing security for a network environment using a centralized smart security system. For example, a method includes implementing a network comprising a plurality of network devices which collectively generate data that is utilized by a computing system to execute an application, and implementing a centralized security system as a computing node within the network to manage security operations within the network and to establish secured and trusted communications between the network devices and the computing system. The network devices may comprise wireless sensor devices operating in a wireless sensor network, wherein computing system executes an IoT (Internet of Things) application which processes the data that is generated by the wireless sensor devices.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434